Citation Nr: 0203467
Decision Date: 04/16/02	Archive Date: 08/16/02

DOCKET NO. 00-00 749               DATE APR 16, 2002

On appeal from the Department of Veterans Affairs Medical &
Regional Office Center in Fort Harrison, Montana

THE ISSUE 

Entitlement to service connection for a low back disorder. (The
issues of entitlement to service connection for lupus anticoagulant
condition with deep venous thrombosis and entitlement to an initial
compensable evaluation for a bilateral foot disorder will be the
subject of a later decision.)

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel

INTRODUCTION

The veteran had active service in the United States Navy from
December 1967 to October 1971. The veteran served in the United
States Naval Reserve from February 1972 to February 1974. The
veteran had active service in the United States Naval Reserve from
February 1974 to February 1983. The veteran served in the United
States Naval Reserve from February 1983 to 1998. The veteran
retired in non-pay status until age 60.

The current appeal arose from rating decisions of the Department of
Veterans Affairs (VA) Medical and Regional Office Center (M&ROC) in
Fort Harrison, Montana. In April 1999 the M&ROC granted entitlement
to,service connection for a bilateral foot condition and assigned
a noncompensable rating. The M&ROC denied entitlement to service
connection for a low back condition manifested by sciatica of the
left leg. In December 1999 the M&ROC denied entitlement to service
connection for lupus anticoagulant condition with deep venous
thrombosis. The veteran appealed these determinations.

The Board of Veterans' Appeals (Board) is undertaking additional
development on the issues of entitlement to service connection for
lupus anticoagulant condition with deep venous thrombosis and
entitlement to an initial compensable evaluation for a bilateral
foot disorder pursuant to authority granted by 67 Fed. Reg. 3,099,
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 19.9(a)(2)).
When it is completed, the Board will provide notice of the
development as required by Rule of Practice 903. (67 Fed. Reg.
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 20.903.)
After giving the notice and reviewing your response to the notice,
the Board will prepare a separate decision addressing these issues.

2 -

FINDING OF FACT

The competent and probative medical evidence relates the veteran's
current low back disability to active service.

CONCLUSION OF LAW

A low back disorder was incurred during the veteran's active
military service. 38 U.S.C.A. 1110, 1131, 5107 (West 1991 & Supp.
2001); 38 C.F.R. 3.303 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The available service medical records for the veteran's first
period of active service do not show a diagnosis of a low back
disorder. The September 1971 separation medical examination report
shows that the spine and musculoskeletal system were normal at that
time.

The veteran's personnel records show that he performed active
service in the United States Naval Reserve from February 1974 to
February 1983. The available service medical records for this
period show that he was referred to the VA orthopedic clinic in
September 1974 for evaluation of low back syndrome. This record
shows that the veteran had had recent sciatica for which he had
been hospitalized. The examination findings at that time were a
slightly positive left sciatic stretch test and absent left
Achilles reflex. X-ray examination was not remarkable. The
impression was resolving L5-S1 disc. The veteran was treated with
flexion exercises and lumbosacral support.

3 - 

The November 1977 and February 1980 reenlistment medical
examination reports show that the spine and musculoskeletal system
were normal on each occasion. The veteran denied recurrent back
pain in the accompanying reports of medical history.

A February 1982 separation medical examination report shows that
the spine and musculoskeletal system were normal at that time.
However, in the accompanying report of medical history the veteran
reported a history of recurrent back pain. He stated that he
experienced occasional lower back problems.

In the summary of findings in that report the physician diagnosed
occasional low back pain. The physician stated that this was not
apparently serious and that the veteran had been taking medication
for relief of pain.

A September 1982 separation medical examination report shows that
the spine and musculoskeletal system were normal at that time. The
veteran denied recurrent back pain in the accompanying report of
medical history.

The veteran's personnel records show that he served in the United
States Naval Reserve from February 1983 until his retirement. These
records show he was in drill status beginning in January 1985 but
they do not show how long he remained in drill status. The service
medical records show that the veteran was seen with back strain,
which had occurred that morning. The examiner stated that the
veteran was unable to perform physical training on that day. The
veteran was scheduled for follow-up examination the following month
but there are no records showing this had been performed.

The veteran's personnel records show that he was in drill status
from July 1987 to July 1988. A May 1988 letter from a private
physician states that the veteran was recuperating from a
lumbosacral sprain and right gluteal muscle spasm at that time. The
physician strongly recommended that the veteran not participate in
any jogging or running exercises until his condition stabilized.

The remaining service department medical examinations were
conducted between September 1986 and September 1993. Each medical
examination report shows that

4 -

the spine and musculoskeletal system were normal. The veteran
reported recurrent back pain in the accompanying reports of medical
history.

The evidence includes private medical records dated from 1986
through 1999. They show the veteran was seen for ongoing complaints
of low back pain and left lower extremity pain. The diagnoses
included acute low back pain, lumbosacral strain with radiculitis,
acute left lumbosacral strain, muscular back pain, probable chronic
herniated disc at L4-L5 on the left with radicular symptoms and low
back pain probably sciatica in origin. An x-ray examination
performed in October 1987 showed mild L5-S1 interspace narrowing
with slight posterior subluxation of L-5.

During a medical examination in June 1998 the veteran reported that
he has had chronic and ongoing low back and left leg pain with
activities. The physician noted that the veteran's radiology report
stated degenerative disc disease with some disc space narrowing at
L5-S1 and some anterior traction osteophytes at L2-L3.

The veteran underwent a VA examination in April 1998. He,
complained of a history of low back pain that radiated down his
left leg. The physician performed a physical examination of the
back. This showed essentially a normal back examination. X-ray
examination showed disc space narrowing and mild degenerative
changes at the. L5 and S1 levels and evidence of osteophyte
formation at L2-L3 disc interspace. The assessment was low back
pain and x-ray evidence of mild degenerative arthritis. The
physician stated that there was no evidence of any restriction of
the veteran's back movement clinically. The physician stated that
this was a normal back examination clinically.

The veteran underwent a VA fee basis neurology examination in June
1999. The veteran reported a history of left sciatic nerve pain
beginning in 1974, but did not recall a low back injury. The
physician performed a physical examination. Based on the
examination the impression was low back pain and the physician
recommended that the veteran undergo a Magnetic Resonance Imaging
(MRI) scan of the lumbosacral spine.

5 -

The veteran underwent an MRI scan of the lumbar spine in July 1999.
The impression was minimal retrolisthesis of L4 on L5 with mild
annular disc bulge and superimposed small to moderate-sized broad-
based left paracentral and posterior left-sided disc herniation
resulting in some mild posterior displacement of the left S1 root,
mild spondylitic and discogenic changes and findings consistent
with an L2 vertebral body hemangioma.

The most recent VA outpatient treatment records show the veteran
was seen for bilateral foot pain in February 2001. At that time he
reported a long history of low back problems. The examiner
recommended orthotics. During an April 2001 follow-up examination
the examiner noted a one-quarter inch lower limb length
discrepancy. The examiner provided neutral orthotics for the short
right leg. The examiner stated that at least some of the veteran's
low back problems were a direct result of his pronated pes planus
deformity.

The veteran underwent a VA examination in October 2001. He reported
a history of having been hospitalized for low back and left leg
during active service in 1974. The VA physician specifically noted
that the claims folder was available for review as part of the
examination. The physician certified review of the evidence in the
claims folder. The examiner recorded the veteran's inservice and
post-service medical history as well as the veteran's current
symptoms. The VA physician conducted a complete physical
examination. The evidence also shows that the veteran underwent an
MRI scan several days prior to the VA examination. The findings
were consistent with the findings of the July 1999 MRI scan. Based
on a review of all the evidence and the VA examination, the
physician concluded that the veteran has disc disease of the lower
back.

The VA physician stated that the veteran's back problem started in
1974 and his back pain increased subsequent to service. The VA
physician opined that the veteran's back condition more likely than
not originally started in 1974 and gradually worsened. The VA
physician explained that there was documentation in 1974 and
subsequent to service that supports the veteran's claim of ongoing
back problems since that time.

6 -

The VA physician opined that more likely than not 1974 was the
first manifestation of the veteran's current low back condition as
opposed to an acute condition that completely resolved at that
time. The VA physician specifically disagreed with the VA
podiatrist's April 2001 opinion that some of the veteran's back
problems are the result of his bilateral foot disorder. The
physician explained that the back condition began in 1974 whereas
the foot disorder began in 1982. The VA physician opined that more
likely than not the veteran's back condition is not directly
related to the bilateral foot disorder.

Criteria

In order to establish service connection for a claimed disability
the facts must demonstrate that a disease or injury resulting in
current disability was incurred in active military service or, if
pre-existing active service, was aggravated therein. 38 U.S.C.A. 
1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 3.303 (2001).

The term "active military, naval, or air service" includes active
duty, any period of active duty for training during which the
individual concerned was disabled or died from a disease or injury
incurred or aggravated in the line of duty, and any period of
inactive duty training during which the individual concerned was
disabled or died from an injury incurred or aggravated in the line
of duty. 38 U.S.C.A. 101(24) (West 1991 & Supp. 2001); 38 C.F.R.
3.6 (2001).

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (2001).

Where there is a chronic disease shown as such in service or within
the presumptive period under 3.307 so as to permit a finding of
service connection, subsequent manifestations of the same chronic
disease at any later date, however remote, are service connected,
unless clearly attributable to intercurrent causes. 38 C.F.R.
3.303(b) (2001).

7 -

This rule does not mean that any manifestation in service will
permit service connection. To show chronic disease in service there
is required a combination of manifestations sufficient to identify
the disease entity, and sufficient observation to establish
chronicity at the time, as distinguished from merely isolated
findings or a diagnosis including the word "chronic."

When the disease identity is established, there is no requirement
of evidentiary showing of continuity. When the fact of chronicity
in service is not adequately supported, then a showing of
continuity after discharge is required to support the claim. 38
C.F.R. 3.303(b) (2001).

Where a veteran has served for 90 days or more during a period of
war or had peacetime service after December 31, 1946, and arthritis
becomes manifest to a compensable degree within one year after
termination of such service, such disease shall be presumed to have
been incurred in service. This is a rebuttable presumption. 38
U.S.C.A. 1101, 1110, 1112, 1113, 1137, (West 1991); 38 C.F.R.
3.307, 3.309 (2001).

The United States Court of Appeals for Veterans Claims (Court) has
held that, in order to prevail on the issue of service connection,
there must be medical evidence of a (1) current disability; (2)
medical, or in certain circumstances, lay evidence of in-service
incurrence or aggravation of a disease or injury; and (3) medical
evidence of a nexus between the claimed in-service disease or
injury and the present disease or injury. Hickson v. West, 12 Vet.
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990); 38 C.F.R. 3.102, 4.3 (2001).

8 -

The Secretary shall consider all information and lay and medical
evidence of record in a case before the Secretary with respect to
benefits under laws administered by the Secretary. When there is an
approximate balance of positive and negative evidence regarding any
issue material to the determination of a matter, the Secretary
shall give the benefit of the doubt to the claimant. 38 U.S.C.A.
5107 (West Supp. 2001).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant change
in the law during the pendency of this appeal. On November 9, 2000,
the President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect to the
duty to assist, and supercedes the decision of the Court in Morton
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v.
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held
that VA cannot assist in the development of a claim that is not
well grounded.

This change in the law is applicable to all claims filed on or
after the date of enactment of the VCAA, or filed before the date
of enactment and not yet final as of that date. VCAA, Pub. L. No.
106-475, 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 5107
note (Effective and Applicability Provisions); see generally
Holliday v. Principi, 14 Vet. App. 280 (2001); see also Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the VCAA
were published in the Federal Register. The portion of these
regulations pertaining to the duty to notify and the duty to assist
are also effective as of the date of the enactment of the VCAA,
November 9, 2000. 66 Fed. Reg. 45,620, 45,630-45,632 (August 29,
2001) (to be codified at 38 C.F.R. 3.159).

- 9 -

Where the law and regulations change while a case is pending, the
version more favorable to the veteran applies, absent congressional
intent to the contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991). The Board is of the opinion that the new duty to assist
law has expanded VA's duty to assist (e.g., by providing specific
provisions requiring notice of what is required to substantiate a
claim), and is therefore more favorable to the veteran. Therefore,
the amended duty to assist law applies. Id.

The Board finds that the duty to notify and the duty to assist with
respect to the issue of service connection for a low back disorder
have been met under the new law.,

The duty to notify has been satisfied as the veteran has been
provided with notice of what is required to substantiate his claim.
The veteran was given further notice of what. was required to
substantiate his claim in the Statement of the Case (SOC) and in
the subsequent Supplemental Statements of the Case (SSOC). That is,
he was provided with notice of the laws and regulations pertaining
to service connection, as well as a rationale explaining why his
claim was denied. The decision also provided the veteran with
notice of his appellate rights. Therefore, the duty to notify has
been satisfied. 38 U.S.C.A. 5103 (West Supp. 2001); 66 Fed. Reg.
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R.
3.159(b)).

The duty to assist has been satisfied because the M&ROC has made
reasonable efforts to obtain evidence necessary to substantiate the
veteran's claim, including relevant records adequately identified
by him as well as authorized by him to be obtained.

Service medical records were obtained and the M&ROC obtained
relevant personnel records. These were associated with the claims
folder. The M&ROC obtained VA and private medical records and the
veteran submitted private medical records in support of his claim.
The response to the initial request for the identified medical
records indicates that there are no further records.

- 10-

The evidence also includes a transcript of the veteran's personal
hearing testimony and statements of the veteran in support of his
claim. Finally, the veteran underwent a VA medical examination and
the examiner rendered an opinion, which provides sufficient
competent medical evidence to decide the claim. 38 U.S.C.A. 5103A
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 (August 29,
2001) (to be codified at 38 C.F.R. 3.159(c)).

A remand for additional development would serve no useful purpose
and would only impose unnecessary burdens on VA and the veteran.
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski,
1 Vet. App. 540, 546 (1991).

In light of the foregoing, the Board is satisfied that all relevant
facts have been adequately developed to the extent possible; no
further assistance to the veteran in developing the facts pertinent
to his claim is required to comply with the duty to assist him as
mandated by the 38 U.S.C.A. 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the fact
that the law with respect to the duty to assist has been
significantly changed since the most recent SSOC was issued to the
veteran.

In this case, the Board finds that the veteran is not prejudiced by
its consideration of his claim pursuant to this new law. As set
forth above, VA has already met all obligations to him under this
new law. Moreover, he has been offered the opportunity to submit
evidence and argument on the merits of the issue on appeal, and has
done so. In view of the foregoing, the Board finds that the veteran
will not be prejudiced by its actions and that a remand for
adjudication by the M&ROC would only serve to further delay
resolution of his claim. See Bernard v. Brown, 4 Vet. App. 384,
392-94 (1993).

Having determined that the duty to assist has been satisfied, the
Board turns to an evaluation of the veteran's claim on the merits.

- 11 -

Service Connection

The evidence in this case establishes that the veteran has a
current low back disability. The post-service private medical
evidence dated through 1999 includes diagnoses of lumbosacral
strain with radiculitis, left lumbosacral strain, muscular back
pain, probable chronic herniated disc at L4-L5 on the left with
radicular symptoms and low back pain probably sciatica in origin.
The physician who conducted the VA examination in October 2001
concluded that the veteran has disc disease of the lower back. The
diagnostic studies also show that the veteran has a current low
back disorder.

An x-ray examination performed in October 1987 showed mild L5-S1
interspace narrowing with slight posterior subluxation of L-5.
During the medical examination in June 1998 the physician noted
that the veteran's radiology report stated degenerative disc
disease with some disc space narrowing at L5-S1 and some anterior
traction osteophytes at L2-L3. X-ray examination showed disc space
narrowing and mild degenerative changes at the L5 and S1 levels and
evidence of osteophyte formation at L2-L3 disc interspace. X-ray
examination in May 1998 showed disc space narrowing and mild
degenerative changes at the L5 and S1 levels and evidence of
osteophyte formation at L2-L3 disc interspace.

The physician who performed the VA examination at that time stated
that there was low back pain and x-ray evidence of mild
degenerative arthritis. Finally, the July 1999 and October 2001 MRI
scans of the lumbar spine showed minimal retrolisthesis of L4 on L5
with mild annular disc bulge and superimposed small to moderate-
sized broad-based left paracentral and posterior left-sided disc
herniation resulting in some mild posterior displacement of the
left S1 root, and mild spondylitic and discogenic changes.

The above evidence establishes a current low back disability. The
next question is whether there is competent evidence of a low back
disease or injury during active service or during a period of
active duty for training.

12 -

The service medical records show the veteran was seen for low back
problems during active service in the United States Naval Reserve.
Although there is no indication in the records that these problems
were the result of an injury, they show that he was referred to the
VA orthopedic clinic in September 1974 for evaluation of low back
syndrome. This record shows that the veteran had had recent
sciatica for which he had been hospitalized. The examination
findings at that time were a slightly positive left sciatic stretch
test and absent left Achilles reflex. However, these records do not
establish that the veteran had a chronic disease at that time. X-
ray examination performed at that time was not remarkable and the
impression was resolving L5-S1 disc, for which the veteran was
treated with flexion exercises and lumbosacral support.

The November.1077 and February 1980 reenlistment medical
examination reports show that the spine and musculoskeletal system
were normal on each occasion. The veteran denied recurrent back
pain in the accompanying reports of medical history. While the
veteran reported a history of recurrent back pain in the February
1982 report of medical history, medical examination of the spine
and musculoskeletal system was normal at that time.

In fact, the veteran stated at that time that he experienced only
occasional lower back problems. That physician diagnosed occasional
low back pain and the physician stated that this was not apparently
serious, and that the veteran had been taking medication for relief
of pain. Moreover, the September 1982 separation medical
examination report shows that the spine and musculoskeletal system
were normal at that time. The veteran also denied recurrent back
pain in the accompanying report of medical history.

The above evidence does not show that the veteran had chronic back
disease during active duty in the Naval Reserve or within the one
year period following discharge from active service. Consequently,
the next question is whether the evidence shows a post-service
continuity of symptomatology or medical evidence of a nexus between
the claimed in-service disease or injury and the present disease or
injury. Hickson v. West, 12 Vet. App. 247,253 (1999). 38 C.F.R.
3.303(d).

- 13 -

The service medical records show that the veteran was seen in May
1985 with back strain, which had occurred that morning. The
examiner stated that the veteran was unable to perform physical
training on that day. The May 1988 letter from the private
physician shows that the veteran was recuperating from a
lumbosacral sprain and right gluteal muscle spasm at that time. The
physician recommended that the veteran not participate in any
jogging or running exercises until his condition stabilized.

Although the service department medical examinations conducted
between September 1986 and September 1993 showed that the spine and
musculoskeletal system were normal, the veteran continued to report
ongoing and recurrent back pain in the accompanying reports of
medical history. The post-service private medical evidence also
shows the veteran continued to complain of ongoing low back pain
and left lower extremity pain following active service. The veteran
is competent to relate the fact that he has had ongoing low back
problems since his initial treatment in 1974. This is probative
evidence that establishes a continuity of low back symptomatology.

Finally, the competent medical evidence in this case establishes a
nexus between the in-service treatment and the present disease or
injury. Id. The VA physician who performed the VA examination in
October 2001 specifically noted that the claims folder was
available and reviewed as part of the examination. The physician
recorded the veteran's inservice and post-service medical history
as well as the current symptoms. The VA physician also conducted a
complete physical examination.

Based on a review of all the evidence and the examination, the
physician concluded that the veteran's current back problem had
started in 1974 and his back pain increased subsequent to service.
The VA physician opined that the veteran's back condition more
likely than not originally started in 1974 and gradually worsened.
The VA physician explained that there was documentation in 1974 and
subsequent to service that supports the veteran's claim of ongoing
back problems since that time.

- 14 -

The VA physician opined that more likely than not 1974 was the
first manifestation of the veteran's current low back condition as
opposed to an acute condition that completely resolved at that
time. This opinion is made by a competent medical expert and the
Board is not free to substitute its own judgment for that of such
an expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

For these reasons, the Board finds that the veteran incurred low
back problems during active service and the competent and probative
medical evidence relates the veteran's current low back disability
to active service. The Board concludes that a low back disorder was
incurred during the veteran's active military service. 38 U.S.C.A.
1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 3.303 (2001).

ORDER 

Entitlement to service connection for a low back disorder is
granted.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

15 -

o These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

16 - 



